Citation Nr: 0904289	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability to include as secondary to service-connected right 
knee sprain.

2.  Entitlement to an effective date earlier than October 17, 
2003 for a 20 percent rating for service-connected right knee 
sprain.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased rating of 20 
percent for right knee sprain, effective October 17, 2003.  
The veteran appealed the assigned effective date.  In 
addition, the veteran has appealed a May 2005 rating decision 
which denied service connection for a right hip disability 
and granted service connection for hemorrhoids and assigned a 
non-compensable rating effective October 17, 2003.  

The veteran testified at a Travel Board hearing before the 
undersigned in September 2008.  

The issue of entitlement to a compensable rating for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have underlying disease or 
disability of the right hip which is related to service or to 
service-connected right knee sprain.  

2.  In a May 2002 rating decision, service connection was 
granted for right knee sprain and a 10 percent rating was 
assigned August 13, 1999; the veteran did not appeal that 
decision.  

3.  In July and September 2003, the veteran was seen by VA 
for orthopedic complaints, including right knee pain and 
limited motion; however, an increase in the disability level 
of the right knee sprain was not demonstrated and is not 
factually ascertainable from those records.  

4.  On October 17, 2003, correspondence was received from the 
veteran and his representative in which they requested an 
increased rating for the right knee sprain.  

5.  In an August 2004 rating decision, the RO increased the 
disability rating for right knee sprain to 20 percent 
effective October 17, 2003, the date of receipt of the formal 
claim for an increased rating.  

6.  Although 2003 VA outpatient records may serve as informal 
claims for an increased rating for right knee sprain prior to 
October 17, 2003, they do not show an increase in severity of 
the veteran's right knee sprain; likewise, within the year 
preceding October 17, 2003, it was not factually 
ascertainable that the veteran's right knee sprain disability 
was 20 percent disabling or more during that time.


CONCLUSIONS OF LAW

1.  A right hip disability is not proximately due to, the 
result of, or aggravated by the service-connected right knee 
sprain disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.310(a) (2006).  

2.  The criteria for an effective date prior to October 17, 
2003, for the grant of a 20 percent rating for right knee 
sprain have not been met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in October 2003 (right knee), December 
2003 (right hip), September 2004 (right hip) and December 
2004 (right knee and right hip).  Cumulatively, the VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

With regard to the earlier effective date for an increased 
rating for right knee sprain, the VCAA letter pertained to 
the issue of an increased rating.  In August 2004, the RO 
increased the rating to 20 percent and explained that the 
rating was effective from the date of his claim.  The matter 
of the proper effective date is a "downstream" issue, i.e., 
an issue relating to the claim but arising after the 
beginning of the claims process.  With regard to that issue, 
VA has taken the proper action in accordance with 38 U.S.C.A. 
§ 5104 and by his arguments the veteran has demonstrated an 
understanding of what is necessary to support his claim.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  At his personal hearing, 
the claimant indicated that he had further medical evidence 
to submit regarding his claim of service connection for a 
right hip disability.  It was explained that VA or private 
evidence could be submitted and what type of evidence would 
be supportive of his claim.  Although the case was held open 
for an additional 60 days, the claimant did not thereafter 
submit any evidence.  The records satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his claimed right hip disability is 
related to his period of honorable service or to his service-
connected right knee sprain.  The Board considered the 
guidance provided in the decision of the United States Court 
of Appeals for Veterans Claims (Court) in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  The Board finds 
that the medical evidence of record is sufficient to decide 
this issue without an additional VA examination. 

In this case as will be explained below, the second and third 
prongs of McLendon have not been met.  There is no showing of 
an injury or event in service or that the veteran has a 
current hip disability that is related to a service connected 
disability.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right hip disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Service Connection for a Right Hip Disability

Competency and Credibility

The veteran contends that he has a right hip disability which 
is etiologically related to his service-connected right knee 
sprain.  He does not contend and the record does not show 
that he had right hip complaints in service.  With regard to 
lay evidence, the Board must initially evaluate if the 
evidence is competent.  If so, credibility must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The veteran is not 
competent to provide a diagnosis or a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  

Direct and Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

The Board notes that the revised 38 C.F.R. § 3.310(b) appears 
to place substantive evidentiary restrictions on a veteran 
before aggravation may be conceded, and these restrictions 
appear to have no basis in the Allen decision itself.  
However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records does not reveal any 
complaints, findings, treatment, or diagnosis of any right 
hip disease or injury during service.  

Rather, the veteran asserts that he has a right hip 
disability which is the result of his service-connected right 
knee disability.  As noted, at his personal hearing, the 
veteran related that he would submit supporting medical 
evidence showing that he has a right hip disability which is 
etiologically related to his right knee sprain.  Although the 
record was held open for 60 days for the veteran to submit 
this evidence, he failed to do so.  Also, he did not provide 
the name of any medical professional who has diagnosed him as 
having a right hip disability which is related to the right 
knee sprain or otherwise to service.  

A review of the remainder of the record as it stands shows 
that the veteran has not been diagnosed as having any right 
hip disability.  Although the veteran complained in various 
VA outpatient records that he has right hip problems 
including right hip pain, no diagnosis of any underlying 
right hip pathology was made.  

The veteran was afforded a VA examination in October 1999.  
At that time, he reported a myriad of orthopedic complaints, 
but he did not report any right hip problems.  

VA outpatient records show that in July 2003, the veteran 
reported that he had chronic joint pain, to include hip pain.  
A physical evaluation was performed.  The diagnosis was 
chronic joint pain.  In September 2003, the veteran again 
report chronic joint pain.  The impression was chronic pain.  

In November 2003, the veteran was afforded another 
examination by VA.  No findings pertinent to the right hip 
were noted.  Subsequently, also in November 2003, the veteran 
related that his hip pain had started 2 years ago.  The Board 
finds it significant to note that while specific diagnoses of 
knee, back, and shoulder disabilities were provided, no 
specific diagnosis relative to the right hip was made.  In 
March 2005, the veteran reported that he had experienced 
chronic right hip pain for years.  The impression was chronic 
pain.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code. Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

Likewise, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin.  

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.. 

In this case, there was no inservice disease or injury of the 
right hip.  Post-service, there is documentation of right hip 
pain; however, there is no current diagnosis beyond pain for 
any portion of the veteran's appeal and there is no competent 
evidence relating any right hip pathology to service or to 
his service-connected right knee sprain.  

Accordingly, service connection is not warranted on either a 
direct or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.



Effective Date Earlier than October 17, 2003
For a 20 Percent Rating for Right Knee Sprain

In a May 2002 rating decision, service connection was granted 
for right knee sprain.  A 10 percent rating was assigned 
August 13, 1999.  The 10 percent rating was primarily based 
on an October 1999 examination report which revealed 
complaints of right knee pain.  Active  range of motion was 
zero to 130 degrees with pain limiting motion.  Movement 
against strong resistance was 80 degrees on flexion and 30 
degrees on extension.  There was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Drawer and McMurray tests were 
negative.  There as no weakness, fatigue, or incoordination.  
X-rays were normal.  The diagnosis was right knee strain.  

In addition, there were supporting VA records which showed 
complaints of right knee pain.  All VA medical records dated 
up to the date of the rating decision are considered to have 
been reviewed as they were within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran was assigned a 10 percent rating under Diagnostic 
Code 5260.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Also, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  

The Board notes that the veteran did not actually meet the 
diagnostic criteria under Diagnostic Code 5260 or 5261 for 
limitation of motion.  The RO stated that the grant of the 10 
percent rating was based on consideration of the veteran's 
functional loss due to pain.

The veteran was notified via a May 22, 2002 letter of the May 
14, 2002 rating decision.  He did not initiate an appeal to 
that rating decision and it is final.  38 U.S.C.A. § 7105.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

Therefore, to the extent that the veteran would seek to 
appeal that initial 10 percent rating for right knee strain, 
such a claim is barred by the rule of finality in the absence 
of CUE.  See Leonard and Cook, both supra.  The veteran has 
not brought a motion to revise based on CUE.  The May 2002 
rating decision and the assigned 10 percent rating are 
therefore final, as indicated.  

Thereafter, following the final May 2002 rating decision, 
additional medical records were received which post-date that 
decision.  In July 2003, the veteran reported having chronic 
joint pain to include knee pain.  It was noted that he had 
decreased range of motion in the right knee.  No specific 
range of motion studies were provided.  In September 2003, 
the veteran again reported having chronic joint pain to 
include knee pain, right more than left.  Evaluation of the 
right knee revealed no effusion, erythema, or tenderness.  

On October 17, 2003, correspondence was received from the 
veteran and his representative in which they requested an 
increased rating for the right knee sprain.  

In conjunction with the October 17, 2003 formal claim, an 
examination was conducted and VA outpatient records were 
received.  Physical examination revealed range of motion of 
zero to 80 degrees with pain at 80 degrees.  Range of motion 
was limited by pain, but not be fatigue, weakness, lack of 
endurance, or incoordination.  Drawer and McMurray tests were 
normal.  There was locking pain.  X-rays were normal.  The VA 
outpatient records showed that the veteran had right knee 
pain.  Although the knee was stable, the veteran was only 
able to flex to 90 degrees.  

In an August 2004 rating decision, the RO increased the 
disability rating for right knee sprain to 20 percent 
effective October 17, 2003, the date of receipt of the claim 
for an increased rating.  The grant was made based on a 
finding that the veteran had moderate decreased range of 
motion with functional loss.  

The veteran asserts that the increased 20 percent disability 
rating for right knee sprain should date back to August 1999, 
the effective date of service connection, since his knee has 
been productive of the increased severity level since that 
time.  As noted above, the May 2002 rating decision, 
assigning a 10 percent rating effective August 13, 1999 is 
final and the Board cannot accept a freestanding claim for a 
higher rating in an attempt to overcome that finality.  As 
such, the Board must consider if an effective date is 
warranted, prior to October 17, 2003, but after the May 2002 
final decision.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact of an increase must be found in order for 
entitlement to an increase in disability compensation to 
arise, in other words, that the service-connected disability 
must have increased in severity to a degree warranting an 
increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, there are VA medical records documenting the 
veteran's complaints of right knee pain dated between the May 
2002 rating decision and the assigned October 17, 2003 
effective date of the 20 percent rating.  However, these VA 
medical records do not show an increase in severity prior to 
October 17, 2003.  The VA records only show continued 
complaints of pain and limited motion, but do not show that 
the pain had increased in severity or the range of motion had 
decreased, to the extent that a higher rating was warranted.  
There were no specific range of motion findings in the 
records and no suggestion that the veteran's flexion was 
limited to 30 degrees, that his extension was limited at all, 
or that pain limited function to the equivalent of a 20 
percent rating under the pertinent criteria.  

Also, for informational purpose, the Board notes that the 
veteran contends that his limitation of motion was as severe 
in August 1999, the effective date of service connection, as 
it was as of the date of the increase to 20 percent, in 
October 2003.  However, a review of the medical records shows 
an increase in the disability level from the first VA 
evaluation to the second VA evaluation.  On the earlier 
examination, the veteran was able to flex his knee actively 
to 130 degrees, which is near normal flexion.  Flexion was 
only limited further against strong resistance.  However, on 
the second evaluation, flexion was limited entirely to 80 
degrees; thus, the veteran had undergone a reduction of 50 
degrees in the flexion of his right knee.  Thus, while the 
veteran may in fact believe that his disability level was 
just as severe back in 1999, the medical evidence shows 
otherwise.  That being noted, the decrease in disability 
level was not shown by the medical evidence prior to 
October 17, 2003.  

In sum, it was not factually ascertainable that the veteran's 
right knee sprain was 20 percent disabling or more prior to 
October 17, 2003.  

Further, even if any of this 2003 VA medical evidence was 
accepted as an informal claim, it was not factually 
ascertainable that an increase in disability had occurred as 
of the dates of any of the aforementioned 2003 VA outpatient 
records.  Thus, the facts in the record do not support an 
increase prior to October 17, 2003.  

Thus, the veteran received VA outpatient treatment after May 
2002, the date of the final RO decision which granted a 10 
percent rating for right knee sprain.  However, these VA 
records do not show an ascertainable increase in the 
disability level of the veteran's right knee sprain.  The 
formal claim for an increased rating for right knee sprain 
was received on October 17, 2003.  Within the year preceding 
October 17, 2003, it also was not factually ascertainable 
that the veteran's right knee sprain disability was 20 
percent disabling or more during that time.  Thereafter, VA 
medical evidence, as determined by the RO, showed a level of 
severity of right knee disability warranting a 20 percent 
rating, which was assigned by the RO..  

Entitlement to an effective date earlier than October 17, 
2003 for a 20 percent rating for right knee sprain is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right knee 
sprain is denied.  

Entitlement to an effective date earlier than October 17, 
2003 for a 20 percent rating for right knee sprain is denied.  


REMAND

The RO granted service connection for the veteran's 
hemorrhoids in May 2005 and advised him of the rating 
criteria when it assigned a non compensable rating.  The 
veteran has appealed the initial rating assigned.  At his 
Travel Board hearing, the veteran testified that his service-
connected hemorrhoids had increased in severity since the 
time that he was last examined.  The last date of treatment 
contained in the claims file was October 2005 and the veteran 
clearly asserts that his disability level has increased since 
that time.  As the veteran takes issue with the initial 
rating assigned when service connection was granted for 
hemorrhoids, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999)).

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
hemorrhoids.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should state 
if the veteran has mild or moderate 
hemorrhoids or if he has large or 
thrombotic hemorrhoids.  If he has large 
or thrombotic hemorrhoids, the examiner 
should indicate if they are  irreducible 
and if there is excessive redundant 
tissue and evidencing frequent 
recurrences.  The examiner should also 
determine if the veteran's hemorrhoids 
cause persistent bleeding and secondary 
anemia, or are productive of fissures. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


